Case 1:18-cr-00125-JMS-TAB Document 38 Filed 08/10/20 Page 1 of 1 PageID #: 116




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                              Plaintiff,           )
                                                   )
                      v.                           )     Cause No. 1:18-cr-00125-JMS-TAB
                                                   )
  DOMONIQUA RANEE NOLAN (01),                      )
                                                   )
                             Defendant.            )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Tim Baker's Report and Recommendation dkt. [37]

recommending that Domonique Ranee Nolan's supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with the no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Baker's Report and Recommendation dkt. [37]. The Court finds that Ms. Nolan committed

Violation Numbers 1-3 as alleged by the U.S. Probation Office in its Petition for Warrant or

Summons for Offender under Supervision dkt [30]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Ms. Nolan is sentenced to the custody of the

Attorney General or his designee for a period of seven (7) months imprisonment with no

supervised release to follow. The court recommends placement close to Indianapolis, Indiana.




       Date: 8/10/2020




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system
  United States Probation Office, United States Marshal
